DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) and   35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2011/0176709 Al), hereinafter referred to as Park.
Regarding claim 1, Park discloses a distance measurement device, comprising:
a light emission unit which is capable of emitting measurement light to be irradiated toward an object (See [0066] and FIG. 1 -  light source 101 may be a light-emitting diode (LED) or a laser diode (LD) that emits a light having a near infrared (NIR) wavelength of about 850 nm),
a light reception unit configured to receive light from the object via (See [0080] and FIG. 1 - photodetector 105) an optical filter through which light having the same wavelength band as the measurement light passes (See [0079] and FIG 1 - filter 109 may be a NIR band pass filter that passes a light having a NIR wavelength band of about 850 nm),
a distance calculation unit configured to calculate a distance to the object (See [0065] - distance information image processor 107 that calculates distance information based on an output of the photodetector 105) based on each charge amount obtained by accumulating a charge corresponding to the received light at a plurality of timings which are delayed by a predetermined phase with respect to emission timing of the measurement light (See [0088] , [0099] -  distance information image processor 107 to extract distance information, by using the first through third intensity images IIM1, IIM2, and IIM3 by using one projected light and three different gains, according to another exemplary embodiment. Referring to FIG. 7, reflected lights have the same waveform and the same phase, and have different phase delays), and
an external light illuminance calculation unit configured to calculate external light illuminance of external light illuminating the object at the spectral sensitivity of the optical filter based on the charge amounts acquired at the light reception unit and a reflectivity of the object (See [0119] - intensity of the ambient light may be obtained from Equation 28).
Regarding claim 2, Park discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Park discloses the distance measurement device according to claim 1, wherein the light passing through the optical filter is near-infrared light (See [0079] and FIG 1 - filter 109 may be a NIR band pass filter that passes a light having a NIR wavelength band of about 850 nm).
Regarding claim 3, Park discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Park discloses the distance measurement device according to claim 1, wherein the reflectivity of the object is calculated based on the calculated distance to the object and reflected brightness of measurement light reflected at the object which is determined from each charge amount (See [0098] - the reflectance "r" may be defined as a ratio of the amount of light reflected from the object 200 and incident on the optical apparatus 100, and is a variable related to various factors such as a distance to the object 200).
Regarding claim 5, Park discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Park discloses the distance measurement device according to claim 1, wherein the external light illuminance is calculated based on reflected brightness of external light reflected at the object which is determined from each charge amount and the reflectivity of the object (See [0119] - intensity of the ambient light may be obtained from Equation 28).
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the device of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Rafii et al. (US 20030063775 A1), hereinafter referred to as Rafii. 
Regarding claim 4, Park discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. 
Park does not explicitly disclose the distance measurement device according to claim 1, wherein the reflectivity of the object is known.
However, Rafii from the same or similar endeavor of range finder discloses distance measurement device according to claim 1, wherein the reflectivity of the object is known (See [0185] - object's reflectance is known).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Park to add the teachings of Rafii as above, in order to determined accurately the distance from the object brightness (Rafii, [0185]).
Claim 6, 7 and 9 are  rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Kato et al. (US 2022/0011440 A1), hereinafter referred to as Kato. 
Regarding claim 6, Park discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. 
Park does not explicitly disclose distance measurement device according to claim 1, further comprising an output unit configured to output the external light illuminance.
However, Kato from the same or similar endeavor of ranging device discloses distance measurement device according to claim 1, further comprising an output unit configured to output the external light illuminance (See [0097] -the background light image may be transmitted to the remote operation control device).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Park to add the teachings of Kato as above, in order to remotely operate a vehicle (Kato, [0097]).
Regarding claim 7, Park and Kato disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Park discloses the distance measurement device according to claim 6, wherein the light reception unit comprises a plurality of two-dimensionally arrayed pixels (See [0072] - the photodetector 105 may use a two-dimensional (2D) or one-dimensional (1D) array of photodiodes), the external light illuminance calculation unit calculates an external light illuminance for each pixel (See [0092] - a method of extracting distance information is the same for all pixels, explanation will be made on a case where the method of extracting distance information is applied to only one pixel. See also [0117]).
Park does not explicitly disclose the output unit outputs an external light illuminance image (See [0097] -the background light image may be transmitted to the remote operation control device).
However, Kato from the same or similar endeavor of ranging device discloses the output unit outputs an external light illuminance image.
The motivation for combining Park and Kato has been discussed in connection with claim 6, above. 
Regarding claim 9, Park discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. 
Park does not explicitly disclose the distance measurement device according to claim 1, further comprising an image output unit configured to output an external light illuminance emphasis image in which pixels with the external light illuminance equal to or greater than a threshold value are highlighted.
However, Kato from the same or similar endeavor of ranging device discloses the distance measurement device according to claim 1, further comprising an image output unit configured to output an external light illuminance emphasis image in which pixels with the external light illuminance equal to or greater than a threshold value are highlighted (See [0050] – [0052], [0079] and FIG. 9 - The resolution controller 82 determines that the environment is a bright environment when the average number of light receptions of the background light image is equal to or greater than a threshold. For each predefined region included in the region P11 whose brightness environment is determined as the bright environment, a small pixel region is set as one pixel Gb3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Park to add the teachings of Kato as above, in order to measure the distance and the reflected light with high resolution in a region where the intensity of the background light (noise) is low, and the distance and the reflected light can be accurately determined even in a region where the intensity of the background light is high (Kato, [0084]).
Claim 8  is  rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Feng et al. (US 20210329207 A1), hereinafter referred to as Feng. 
Regarding claim 8, Park discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. 
Park does not explicitly disclose distance measurement device according to claim 1, further comprising a warning unit configured to output a warning signal when the external light illuminance is equal to or greater than a threshold value.
However, Feng from the same or similar endeavor of imaging device discloses distance measurement device according to claim 1, further comprising a warning unit configured to output a warning signal when the external light illuminance is equal to or greater than a threshold value (See [0026] -[0028] - displaying prompt information to warn a user about an excessively high image brightness if the ambient light intensity is greater than a preset light intensity threshold).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Park to add the teachings of Feng as above, in order to warn a user about an excessively high image brightness (Feng, [0028]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486